DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinnler (US 2017/0080758).
As best depicted in Figure 2, Spinnler is directed to a heavy duty tire construction comprising a pair of protective layers 61,62 (layer 61 is radially innermost protective layer) formed with steel cords inclined at least equal to 10 degrees with respect to a tire circumferential direction and a pair of working layers 51,52 (layer 51 is radially innermost working layer) formed with steel cords inclined less than 60 degrees with respect to a tire circumferential direction (Paragraphs 40 and 41).  Spinnler further teaches that (a) said protective layers are formed with elastic steel cords having a modulus between 40 GPa and 150 GPa and (b) said working layers are formed with inelastic steel cords having a modulus between 150 GPa and 200 GPa (Paragraphs 24-27).     

Lastly, regarding claim 1, the claimed spacings are consistent with those that are commonly used in a wide variety of tire belt layers.  Additionally, Applicant has not provided a conclusive showing of unexpected results for the claimed relationships.  For example, the cord construction, the cord modulus, the cord diameter, the axial spacing between cords, and the axial width of the radially innermost working layer are varied between the comparative example and the inventive example and as such, it is unclear if any realized properties are a function of a single parameter or a combination of parameters.  More particularly, Spinnler teaches protective steel cords having a modulus as high as 150 GPa and Applicant has not provided any evidence that such cords would not inherently result in positive shear properties and service life (independent of the additional features).       
With respect to claim 2, as detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common cord diameters, 
Regarding claim 3, it is well taken that tire belt layers are commonly described in terms of a wide range of densities (and thus cord spacings).  More particularly, the claimed values are consistent with those that are commonly associated with a wide variety of tire components, including belt layers, and Applicant has not provided a conclusive showing of unexpected results for the claimed spacings.
With respect to claim 8, Spinnler teaches a preferred range between 15 and 45 degrees (Paragraph 22).
As to claim 9, protective layer 61 is wider than layer 51 and such corresponds with a ratio greater than 1.  One of ordinary skill in the art at the time of the invention would have found the claimed range obvious given the general depiction detailed above (general disclosure of Spinnler fully encompasses the claimed range).  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratios.
Regarding claim 10, the protective layers are formed with cords inclined between 10 and 35 degrees and the working layers are formed with cords inclined between 15 and 45 degrees (Paragraphs 22 and 24).  This disclosure suggests embodiments in which respective cord angles are the same (substantial overlap in ranges for each set of layers).
With respect to claim 11, the tire of Spinnler includes a radially innermost protective layer 61 and a radially outermost protective layer 62.
As to claim 12, layers 71 and 72 can be viewed as the claimed hooping layers (exemplary tire construction comprises cords inclined at 8 degrees- Paragraph 70).     
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinnler as applied in claim 1 and further in view of Barguet (US 2013/0199690). 
	As detailed above, Spinnler is directed to heavy duty tire constructions comprising protective reinforcing plies, wherein said plies are formed with elastic metal cords (commonly recognized as high elongation cords).  In such an instance, though, Spinnler fails to suggest the claimed cord construction. 
	In any event, the claimed cord constructions are consistent with those that are conventionally used in belt layers having high elongation cords, as shown for example by Barguet (Abstract and Paragraph 14).  Looking at Figure 1, for example, the disclosed cord has 4 strands (parameter N of the claimed invention) and each strand comprises 4 core filaments (parameter M of the claimed invention) and 8 sheath filaments (parameter K of the claimed invention).  Looking at Figure 2, for example, the disclosed cord has 4 strands and each strand comprises 4 core filaments and 9 sheath filaments.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of conventional high elongation cords in the protective plies, including those required by the claimed invention.      
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 27, 2022